BUTTLER, J.,
specially concurring.
While I agree with the court’s decision, I would not refuse to consider defendant’s contention that some of his convictions should be merged because the contentions were not raised in the trial court.
Whether certain convictions should be merged is solely a question of law which may be determined from the face of the record, and if we were to decide that the trial court erred in not merging certain convictions, the remedy is a simple one requiring modification of the judgment of conviction and resentencing. This result would obtain even if the question were raised below and erroneously decided. None of this requires a retrial, and therefore ought not to be the kind of error that is waived if not raised in the trial court.
*721The opinion of the court cites State v. Webber, 14 Or App 352, 513 P2d 496 (1973), and State v. Allen, 25 Or App 57, 548 P2d 169, rev den (1976), in support of the rule that a merger question not properly raised in the trial court will be deemed waived on appeal. However, in both of those cases the merger question was decided on appeal, notwithstanding the failure to raise the question below.
Merger questions have consistently been treated by this court as egregious error on the face of the record, and have been decided even though not raised below. State v. Webber, supra; State v. Miller, 14 Or App 396, 513 P2d 508 (1973); State v. Boyd, 15 Or App 650, 517 P2d 321 (1973), rev den (1974); State v. Reed, 15 Or App 593, 517 P2d 318 (1973); State v. Williams, 16 Or App 48, 517 P2d 311 (1973), rev den (1974); State v. Gill, 24 Or App 863, 547 P2d 166, rev den (1976); State v. Allen, supra; State v. Classen, 31 Or App 683, 571 P2d 527 (1977), rev allowed 281 Or 1 (1978).
The only case I have found where we purported to decline decision on a merger question not raised in the trial court is State v. Ortega, 20 Or App 345, 531 P2d 756, rev den (1975). However, in that case, after stating we would not decide the question, we indicated that had we considered the issue, we would decide that the sentencing was proper under the rule stated in State v. Macomber, 18 Or App 163, 524 P2d 574, rev den (1974).
It seems apparent that we have not been able to live with our admonition to the bar to raise merger questions below, or waive them. We have found it difficult, if not impossible, in balancing the modest judicial inconvenience against the possible serious consequences to the defendant, to hold that the failure of counsel to raise the question amounts to a waiver by the defendant. Merger questions are tricky, involving, as they do, matters of legislative intent. State v. Woolard, 259 Or 232, 484 P2d 314, 485 P2d 1194 (1971). While it is always preferable to have the trial *722judge consider and rule on them,1 it is probable that there would be an appeal leaving us with the job of deciding a question of law just as we are called upon to do here.
Finally, to force the defendant to seek post-conviction relief (ORS 138.510 etseq) hardly serves the ends of judicial economy. Even if we stand by the court’s decision here that defendant has waived the merger questions, the waiver does not preclude their consideration in post-conviction proceedings. ORS 138.550.
Without belaboring the question, on the merits of the merger argument, I would conclude that there was no merger and would therefore affirm the convictions.

It should be noted that the trial judge, immediately following the acceptance of the verdicts, stated to counsel that there might be a question of a merger of some of the convictions, and that he would hear argument at the time of sentencing. The majority opinion quotes the colloquy which took place at the sentencing hearing.